Foed, Judge:
The merchandise covered by this application for review consists of firebrick and similar merchandise imported from Ganada. The merchandise and the issues involved in this application and the merchandise and issues involved in Jenkins et al. v. United States, 34 C. C. P. A. (Customs) 33, C. A. D. 341, and in United States v. Jenkins et al., 39 C. C. P. A. 158 (Customs), C. A. D. 479, are similar.
In view of the fact that this appeal was tried prior to the decision in the two similar appeals set out above, and in order that certain deficiencies in the present record may be supplied so that the court may be able to make its decision herein coincide with the decisions in the two appeals listed above, counsel for appellant have moved this court to remand this appeal to the trial court with directions to it to grant a new trial.
It appears from the moving papers before us, in the light of the record herein, considered in connection with the record and decision in the two appeals set out above, that the grounds of said motion are well taken. The motion has therefore been granted, the judgment of the trial court is reversed, and the case is remanded to the trial court with instructions to grant a rehearing to the end that the parties to this litigation may be permitted to introduce additional evidence. Judgment will be rendered accordingly.